Name: Commission Regulation (EEC) No 3570/92 of 10 December 1992 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 11 . 12. 92 Official Journal of the European Communities No L 362/51 COMMISSION REGULATION (EEC) No 3570/92 of 10 December 1992 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice situation and the important matters in course of conclu ­ sion this harmonization should be introduced as a matter of urgency and should apply to cover licences at present valid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (l ), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (3) was amended by Regulation (EEC) No 2804/92 (4) ; Whereas in Regulations opening tendering procedures for exportation of cereals from intervention stocks or for export refunds the date of expiry of validity of export licences is made at the end of the fourth month following that of issue ; whereas the period of validity of export licences is a management instrument ; whereas in order to harmonize the regulatory provisions covering exports of unprocessed cereals the same period of validity should apply to all licences irrespective of the provisions under which issued ; whereas given the present world market HAS ADOPTED THIS REGULATION : Article 1 Point A of Annex II to Regulation (EEC) No 891 /89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply to export licences at present valid or issued from 19 November 1992 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 94, 7. 4. 1989, p. 13 . M OJ No L 282, 26. 9 . 1992, p. 40. No L 362/52 Official Journal of the European Communities 11 . 12. 92 ANNEX ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For cereals CN code Description of goods Period of validity 0709 90 60 Sweet corn, fresh or chilled 0712 90 19 Dried sweet corn, whole, cut, sliced, broken or in powder, but not further prepared, other than hybrid maize for sowing 1001 90 91 Common wheat and meslin seed 1001 90 99 Spelt, common wheat and meslin other than for sowing 1002 00 00 Rye Until the end of the fourth month 1003 00 Barley following that of issue 1004 00 Oats 1005 10 90 Maize seed, other than hybrid 1005 90 00 Maize other than seed 1007 00 90 Grain sorghum other than hybrids for sowing 1008 Buckwheat, millet and canary seed ; other cereals 1001 10 Durum wheat  1101 00 00 Wheat or meslin flour 1102 1090 Rye flour Until the end of the fourth month 1103 11 00 Common wheat and spelt groats and meal following that of issue The products listed in Annex A to Regulation (EEC) No 2727/75 &gt; 1103 11 10 Durum wheat groats and meal Until the end of the sixth month following that of issue The abovementioned products exported on Until the end of the fourth month licences in which Section 12 contains the words following that of issue' "Community food aid, Regulation (EEC) No 2330/87"